Title: To James Madison from Antonio Capellano, 5 September 1817
From: Capellano, Antonio
To: Madison, James


Sir,Paca Street Baltimore Septr 5th 1817
Understanding from Mr Lee that it was your desire I should go to your Seat to take your Bust in the month of September, I have the honour of informing you that I am now at leisure & will sett off at any moment you may be pleased to appoint.
The price of a Bust, the natural size in Italian Marble is $800. I need not assure you Sir, that if you do me the honour of permitting me to take your portrait my utmost skill shall be exerted to do justice to the subject.
If you should desire me to go to Montpellier, may I request you to have the goodness of indicating the most direct way of reaching it. I have the honour to be Sir, very respectfully, Your obedient Servant
Antonio Capellano
